Citation Nr: 0607717	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  99-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1982, for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1983 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for paranoid schizophrenia.  During the course of 
this appeal, service connection for schizophrenia was granted 
effective September 30, 1982, but the veteran appeals the 
assignment of the effective date.

The issue of entitlement to an earlier effective date was 
before the Board in December 2001.  The Board denied the 
claim and the veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2004 decision, the Court vacated the Board's decision and 
remanded the claim for additional consideration.  The Board, 
in turn, remanded the claim to the RO in December 2004.  The 
veteran continues his appeal and the matter is now properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted his original application for VA 
compensation benefits on September 30, 1982, more than one 
year after his discharge from service.

3.  Entitlement to benefits arose prior to September 30, 
1982.

4.  There is clear evidence to rebut the presumption of 
regularity as it pertains to the listing of March 30, 1982, 
as the date of claim in a May 1984 Statement of the Case.


CONCLUSION OF LAW

Criteria for assignment of an effective date prior to 
September 30, 1982, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.  Additionally, the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
both an RO hearing officer and members of the Board.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that although there is no record of an 
application for benefits and/or an informal claim prior to 
September 30, 1982, an effective date of March 30, 1982, 
should be assigned for the grant of compensation benefits 
because that is the date that was listed in a May 1984 
Statement of the Case as the date a claim was received.  The 
veteran's attorney argues that the presumption of regularity 
should be extended to allow for a grant of benefits based on 
the date listed in the document generated by the RO.  In a 
May 2005 letter, the veteran's attorney advised VA that he 
was not aware of any evidence showing that a claim was 
actually filed on March 30, 1982.


The record contains a VA Form 21-526, Veteran's Application 
for Compensation or Pension, signed by the veteran on 
September 30, 1982, and received by VA on September 30, 1982.  
The application includes the question of whether any previous 
applications for VA benefits had been filed.  The block for 
"none" is checked.  There is no evidence of a claim being 
received prior to September 30, 1982.  

In December 1982, the RO denied the claims presented in the 
September application.  In a March 1983 rating decision, it 
was noted that the rating was based on a reopened claim of 
September 30, 1982, that had previously been administratively 
denied.  In a May 1984 Statement of the Case, the RO listed 
March 30, 1982, as the date the claim of entitlement to 
service connection for a psychiatric disorder was received.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The evidence of record shows that the veteran submitted his 
original claim on September 30, 1982, more than one year 
after his discharge from service in 1979.  He advised VA at 
that time that he had not filed any previous claims and there 
is nothing in the record to support a finding that a claim 
was filed prior to September 1982.  The argument that the 
presumption of regularity should be extended to allow for 
assignment of an effective date based on an erroneous 
recitation of facts in a Statement of the Case is without 
merit because there is clear evidence to rebut the 
presumption of regularity.  See Mason v. Brown, 8 Vet. App. 
44, 55 (1995).

The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  See United States v. Chemical 
Foundation, Inc., 272 U.S. 1 (1926).  This presumption is 
usually considered in determining whether documents were 
mailed in accordance with the regular course of events 
required of public officers.  In situations where a claims 
folder is lost, a presumption of regularity may be extended 
to assume that an RO accurately recorded the facts as they 
then existed and considered all relevant evidence in the 
prior decision.  Again, however, if clear evidence to the 
contrary is presented, the presumption is rebutted.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), citing 
Chemical Foundation, Inc.; see also Mindenhall v. Brown, 7 
Vet. App. 271 (1994) (applying the presumption of regularity 
to official duties of the RO).

Given the record as outlined above, the Board finds that 
there is clear evidence to rebut the presumption that the RO 
properly recorded facts in its May 1984 Statement of the 
Case.  Specifically, there is no evidence of a claim received 
in March 1982 and the veteran advised VA in September 1982 
that the application submitted on September 30, 1982, was his 
first claim for VA benefits.  Also, the first rating decision 
of record shows that it was based on a claim submitted on 
September 30, 1982.  As noted above, the veteran does not 
suggest that there is actual evidence of a claim submitted in 
March 1982.  Therefore, the date of receipt of claim is 
September 30, 1982.

The evidence shows that the veteran was determined to have 
schizophrenia prior to the submission of his application for 
VA benefits.  As such, the date entitlement arose is prior to 
the date of receipt of claim.  Consequently, the appropriate 
effective date for assignment is the latter of the two dates 
which is the date of receipt of claim, September 30, 1982.  
Therefore, an effective date earlier than September 30, 1982 
is denied.




ORDER

An effective date earlier than September 30, 1982, for the 
grant of service connection for paranoid schizophrenia is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


